United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 16, 2020            Decided January 15, 2021

                         No. 19-5328

                   BILAL ABDUL KAREEM,
                        APPELLANT

                              v.

      GINA CHERI HASPEL, DIRECTOR OF THE CENTRAL
             INTELLIGENCE AGENCY, ET AL.,
                      APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:17-cv-00581)



     Tara J. Plochocki argued the cause for appellant. With her
on the briefs were Eric L. Lewis and Jeffrey D. Robinson.

     Joseph Margulies was on the brief for amici curiae Former
State and Federal Prosecutors in support of appellant.

    Santha Sonenberg was on the brief for amicus curiae
Russian Expert Professor William Bowring in support of
appellant.

    Hyland Hunt and Ruthanne M. Deutsch were on the brief
for amici curiae Victims and Families of Victims of State-
                                2
Sponsored Violence in Northern Ireland in support of
appellant.

    A. Richard Ellis was on the brief for amicus curiae
Professor Brenner Fissell in support of appellant.

     Bradley Hinshelwood, Attorney, U.S. Department of
Justice, argued the cause for appellees. With him on the brief
was H. Thomas Bryon, III, Attorney.

   Before: SRINIVASAN, Chief Judge, HENDERSON and
MILLETT, Circuit Judges.

    Opinion for the Court filed by Circuit Judge HENDERSON.

     KAREN LECRAFT HENDERSON, Circuit Judge: Plaintiff
Bilal Abdul Kareem is a United States citizen who works in
Syria as a journalist. Because five aerial bombings allegedly
occurred in Kareem’s vicinity in Syria during the summer of
2016, Kareem claims that he has mistakenly been placed on a
purported list of individuals the United States has determined
are terrorists who may be targeted and killed. Kareem seeks a
declaration that his alleged inclusion on the purported list is
unconstitutional and an injunction barring the United States
government from including him on the purported list without
providing additional procedural protections. The district court,
after concluding that Kareem had established standing
sufficient to survive a motion to dismiss and that some of
Kareem’s claims were justiciable, dismissed the complaint
pursuant to the application of the state secrets privilege. The
critical question before us is whether Kareem has Article III
standing to seek prospective relief as, without Kareem’s
standing, we lack jurisdiction to consider the other issues raised
in his appeal. The complaint fails to allege plausibly that any
of the five aerial bombings were attributable to the United
                                3
States and specifically targeted Kareem. Accordingly, his
standing theory does not cross the line from conceivable to
plausible. Thus, we vacate the district court’s dismissal and
remand with instructions to dismiss the complaint on the
ground that Kareem lacks Article III standing.

                      I.   BACKGROUND
                           A. Facts

     Kareem works as a journalist in Syria for On the Ground
Network (OGN), a news organization that provides “access to
the views of the anti-Assad rebels.” Compl. at ¶ 45, Kareem v.
Haspel, 412 F. Supp. 3d 52 (D.D.C. 2019) (No. 17-cv-581),
ECF No. 1. Kareem’s complaint alleges that he “posts
interviews with rebel fighters on social media outlets” and “is
one of the only Western journalists in the region given access
to these individuals to interview them.” Id.

      The complaint further alleges that, while performing his
work as a journalist in Syria in 2016, Kareem “narrowly missed
being hit by military strikes” five different times. Id. at ¶ 46.
Four of the alleged strikes occurred in June 2016. First, in Idlib
City, after Kareem “heard aircraft approaching,” an airstrike hit
OGN’s office building. Id. at ¶ 47. Second, after Kareem heard
“drones buzzing above,” a strike hit an area near Aleppo where
Kareem and his cameraman had recently finished conducting
an interview. Id. at ¶ 48. Third, “[t]he vehicle of Kareem and
his staff was struck and destroyed by a drone-launched Hellfire
missile.” Id. at ¶ 49. At the time of the third strike, Kareem was
sitting in a different, nearby vehicle which was “hurled into the
air by the force of the blast” and “flipped upside down.” Id.
Fourth, a “missile” again hit OGN’s office building in Idlib
City. Id. at ¶ 50. Fifth, in August 2016, in an “area [that] had
recently changed hands from [Syrian] government control to
rebel hands,” Kareem and his co-workers were in his car “when
                                  4
there was a huge blast only yards away from the car.” Id. at
¶ 51.

      As a result of the five near-miss experiences in a three-
month period, Kareem alleges “[u]pon information and belief”
that he “was the specific target” of each of the strikes and that
his name is included on a list of targets for U.S. military action.1
Id. at ¶ 52. According to the complaint, the United States has
publicly disclosed that it “conducts lethal strikes targeted at
individuals, using remotely piloted aircraft, among other
weapons, and that targets are selected . . . as a result of a
‘process’ in which targets are nominated by one or more
defendants.” Id. at ¶ 55. On May 22, 2013, then-President
Barack Obama issued a document that outlined a process for
designating individuals as terrorist targets approved for lethal
action (Presidential Policy Guidance). Zaidan v. Trump, 317 F.
Supp. 3d 8, 15 (D.D.C. 2018) (citing Compl. at ¶ 57).2
According to the complaint, the Presidential Policy Guidance
includes guidance on the “necessary preconditions for taking
lethal action” and on the designation of individuals as targets
based only on “metadata” collected from electronic devices
(i.e., without knowing the target’s identity). Id. (citing Compl.
at ¶¶ 61, 63).

   Because of Kareem’s proximity to the five aerial
bombings described in the complaint, Kareem alleges that his

     1
       Kareem refers to the U.S. government’s alleged list of terrorist
targets approved for lethal action as the “Kill List.” Id. at ¶ 1.
     2
       See also Procedures for Approving Direct Action Against
Terrorist Targets Located Outside the United States and Areas of
Active Hostilities (May 22, 2013), https://www.justice.gov/oip/foia-
library/procedures_for_approving_direct_action_against_terrorist_t
argets/download. On August 6, 2016, a redacted version of the
Presidential Policy Guidance was declassified and made public.
Zaidan, 317 F. Supp. 3d at 15.
                                  5
name is on a list of individuals the United States has
determined are terrorists and may be targeted and killed. See
Kareem v. Haspel, 412 F. Supp. 3d 52, 55 (D.D.C. 2019).
Kareem alleges that he was never notified of his inclusion on
the list nor provided an opportunity to challenge his inclusion.

                          B. Procedure

     In March 2017, Kareem filed suit against the Central
Intelligence Agency (CIA), the Department of Defense (DOD),
the Department of Homeland Security (DHS), the Department
of Justice (DOJ) and the United States, as well as the CIA
Director, the DOD and DHS Secretaries, the Attorney General,
the National Security Advisor and the Director of National
Intelligence (DNI), all in their official capacities.3 The
complaint alleges that Kareem’s purported inclusion on a list
of terrorist targets approved for lethal force violated the
Administrative Procedure Act, 5 U.S.C. §§ 701–706. It asserts
six claims:

         • Count 1: Inclusion of Kareem on the Kill List
           was arbitrary, capricious and an abuse of
           discretion.

         • Count 2: Inclusion of Kareem on the Kill List
           was not in accordance with law.


     3
       Kareem filed suit with a co-plaintiff, Ahmad Muaffaq Zaidan.
The two sued President Trump in addition to the other defendants but
the district court dismissed those claims because the President is not
an agency subject to the Administrative Procedure Act. Zaidan, 317
F. Supp. 3d at 22; see Franklin v. Massachusetts, 505 U.S. 788, 796,
800–801 (1992). The district court also dismissed Zaidan’s claims
for lack of standing, Zaidan, 317 F. Supp. 3d at 18–19, and he did
not appeal. Accordingly, Kareem is the sole remaining plaintiff.
                                6
        • Count 3: Inclusion of Kareem on the Kill List
          exceeded the defendants’ statutory authority.

        • Count 4: Inclusion of Kareem on the Kill List
          violated due process because Kareem was
          not provided notice nor given an opportunity
          to challenge his inclusion.

        • Count 5: Inclusion of Kareem on the Kill List
          violated the First Amendment because it
          “has the effect of restricting and inhibiting
          [his] exercise of free speech and [his] ability
          to function as [a] journalist[] entitled to
          freedom of the press.” Compl. at ¶ 85.

        • Count 6: Inclusion of Kareem on the Kill List
          violated the Fourth and Fifth Amendments
          because it constituted an illegal seizure and
          sought to “deprive [Kareem] of life without
          due process of law.” Id. at ¶ 91.

Kareem seeks (1) a declaration that his inclusion on the terrorist
target list is unlawful and/or unconstitutional, (2) an injunction
barring the defendants from including him on the terrorist
target list without providing additional procedural protections
and (3) an injunction requiring the defendants to remove him
from the terrorist target list and/or stop targeting him for lethal
action.

     On June 5, 2017, the defendants moved to dismiss, arguing
that Kareem lacked standing and that his claims presented non-
justiciable political questions. On June 13, 2018, the district
court granted in part and denied in part the motion to dismiss.
See Zaidan, 317 F. Supp. 3d at 13. Specifically, the district
court concluded that (i) Kareem had plausibly alleged standing
                                7
sufficient to survive a motion to dismiss, id. at 19–21; (ii)
Counts 1, 2 and 3 were non-justiciable under the political
question doctrine, id. at 25–26; and (iii) Counts 4, 5 and 6 were
justiciable under the political question doctrine, id. at 26–29.

      As relevant here, the district court found that “[a]ccepting
all well-pled allegations as true, Mr. Kareem has plausibly
alleged that he was in 2016 a target on the Kill List with
evidence that makes it ‘more than a sheer possibility.’” Id. at
20 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The
district court reached its conclusion on the basis that Kareem
“alleges that the United States engages in targeted drone
strikes, that he has been the near victim of a military strike on
five occasions (at least one of which included the use of a
drone), and that he is a journalist who is often in contact with
rebel or terrorist organizations.” Id. (footnote omitted). The
district court acknowledged that “[d]efendants set forth other
plausible alternatives, such as the fact that Mr. Kareem could
have been targeted by Syria for reporting on anti-Assad
efforts,” but concluded that “their argument does not make it
implausible that the attacks were a result of U.S. action.” Id.

    After the district court’s resolution of the motion to
dismiss, the parties discussed potential pre-trial resolution.
Kareem, 412 F. Supp. 3d at 55. “Despite two months of
discussions, the parties were unable to resolve the litigation.”
Id. At that point, Kareem asked to begin discovery and the
defendants informed the district court that they were
considering a second motion to dismiss based on the state
secrets privilege.

    On January 30, 2019, the defendants filed a motion to
dismiss pursuant to the state secrets privilege. Id. at 56. They
submitted public affidavits from then-Acting Secretary of
Defense Patrick Shanahan and then-DNI Daniel Coats,
                                   8
addressing the invocation of the state secrets privilege. The
defendants also submitted classified declarations from the
same officials that provided the district court, in camera, with
additional information relevant to the assertion of the privilege.

     On September 24, 2019, the district court dismissed the
complaint pursuant to the state secrets privilege. Id. at 62. First,
it found that the defendants satisfied the three procedural
requirements for invoking the state secrets privilege.4 Id. at 56–
57. Second, the district court determined that “the state secrets
privilege bars disclosure of the requested information to Mr.
Kareem because disclosure would present a reasonable danger
to national security.” Id. at 61.5 Third, the district court

     4
       Specifically, (i) the privilege was asserted by the United States
government; (ii) the claim of privilege was made through formal
declarations by the heads of the agencies responsible for the
information; and (iii) the agency heads personally reviewed the
relevant information and determined that invoking the state secrets
privilege was warranted. Id. at 56–57.
     5
       Kareem had sought discovery on three topics: (1) whether the
United States has targeted Kareem for lethal force and, if so, on what
basis; (2) the process the United States used to target Kareem and
what process would be used in the event he remains a target; and (3)
whether the United States targeted Kareem in the airstrikes alleged
in the complaint. Id. at 57–58. Upon reviewing the public and
classified declarations, the district court found that “disclosure of
[the privileged] information . . . and the means, sources and methods
of intelligence gathering in the context of this case would undermine
the government’s intelligence capabilities and compromise national
security.” Id. at 58 (alteration in original) (quoting Al-Haramain
Islamic Found., Inc. v. Bush, 507 F.3d 1190, 1204 (9th Cir. 2007)).
It noted that disclosure could (1) “hinder the United States’ military
operations in Syria”; (2) pose a threat to intelligence sources and
methods; and (3) result in an individual’s altering his activities or
otherwise evading detection or capture based on the disclosed
information. Id.
                                 9
concluded that application of the state secrets privilege
required dismissal of Kareem’s complaint because “there is no
feasible way to litigate [the United States’] alleged liability
without creating an unjustifiable risk of divulging state
secrets.” Id. (alteration in original) (quoting Mohamed v.
Jeppesen Dataplan, Inc., 614 F.3d 1070, 1087 (9th Cir. 2010)).

     Kareem timely appealed the district court’s dismissal. On
appeal, Kareem argues that the Shanahan and Coats
declarations do not justify non-disclosure of the requested
information; and even if they do, the state secrets privilege
cannot foreclose Kareem’s exercise of his Fifth Amendment
right to due process. The defendants defend the district court’s
conclusion that the state secrets privilege required dismissal.
They also reassert their arguments (1) that the complaint’s
allegations are insufficient to establish standing and (2) that
Kareem’s claims present non-justiciable political questions.

                          II. ANALYSIS

     We review de novo a district court’s determination that a
plaintiff has standing. See Equal Rights Ctr. v. Post Props.,
Inc., 633 F.3d 1136, 1138 (D.C. Cir. 2011). Here, the complaint
fails to allege a sufficient factual basis to create a plausible
inference that the described missile attacks were attributable to
the United States and specifically targeted Kareem.
Accordingly, Kareem has failed to establish standing and we
vacate and remand for dismissal on that basis.6

    Article III limits the jurisdiction of federal courts to
“Cases” or “Controversies.” See U.S. Const. art. III, § 2, cl. 1.
As the United States Supreme Court has made clear, one

    6
       Because we determine that Kareem has not established
standing, we do not reach the applicability of the political question
doctrine or the state secrets privilege to this case.
                               10
“essential and unchanging part of the case-or-controversy
requirement” is that a plaintiff must establish Article III
standing to sue. Lujan v. Defenders of Wildlife, 504 U.S. 555,
560 (1992). A plaintiff establishes Article III standing by
showing that he seeks relief from an injury that is “concrete,
particularized, and actual or imminent; fairly traceable to the
challenged action; and redressable by a favorable ruling.”
Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)
(quoting Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139,
149 (2010)). Because Kareem’s complaint “seeks prospective
declaratory and injunctive relief, he must establish an ongoing
or future injury that is ‘certainly impending’; he may not rest
on past injury.” Arpaio v. Obama, 797 F.3d 11, 19 (D.C. Cir.
2015) (quoting Clapper, 568 U.S. at 409). Importantly, the
standing inquiry is “especially rigorous when reaching the
merits of the dispute would force [a court] to decide whether
an action taken by one of the other two branches of the Federal
Government was unconstitutional,” particularly “in the fields
of intelligence gathering and foreign affairs.” Clapper, 568
U.S. at 408–09 (internal quotations omitted).

     Because standing is a threshold jurisdictional requirement,
it may be questioned at any time during the litigation. “[E]ach
element [of standing] must be supported in the same way as
any other matter on which the plaintiff bears the burden of
proof, i.e., with the manner and degree of evidence required at
the successive stages of the litigation.” Lujan, 504 U.S. at 561.
Consequently, at the motion to dismiss stage, we “accept the
well-pleaded factual allegations as true and draw all reasonable
inferences from those allegations in the plaintiff’s favor,”
Arpaio, 797 F.3d at 19, but “[t]hreadbare recitals of the
elements of [standing], supported by mere conclusory
statements, do not suffice,” id. (alteration in original) (quoting
Iqbal, 556 U.S. at 678). We do not assume the truth of legal
conclusions, Iqbal, 556 U.S. at 678, nor do we “accept
                                11
inferences that are unsupported by the facts set out in the
complaint,” Islamic Am. Relief Agency v. Gonzales, 477 F.3d
728, 732 (D.C. Cir. 2007). Accordingly, “‘[t]o survive a motion
to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim [of standing] that is plausible
on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). In this respect, “the
plausibility standard . . . asks for more than a sheer possibility
that a defendant has acted unlawfully.” Id.

     The complaint alleges upon information and belief that the
U.S. government has designated Kareem as a terrorist target
approved for lethal force. We have recognized that “pleadings
on information and belief are permitted when ‘the necessary
information lies within defendants’ control.’” Kowal v. MCI
Commc’ns Corp., 16 F.3d 1271, 1279 n.3 (D.C. Cir. 1994)
(quoting In re Craftmatic Sec. Litig., 890 F.2d 628, 645 (3d Cir.
1989)). In such circumstances, however, we also require that
the allegations based on information and belief “be
accompanied by a statement of the facts upon which the
allegations are based.” Id.; see also Tooley v. Napolitano, 586
F.3d 1006, 1007–1008, 1010 (D.C. Cir. 2009) (dismissing
complaint where alleged facts did not plausibly support
inference that government had surveilled plaintiff, despite
plaintiff’s allegation “on information and belief” that at least
nine telephones connected to him had been illegally
wiretapped). Accordingly, whether Kareem has alleged
sufficient facts to establish standing turns on whether the
complaint’s allegations create a plausible inference that the
U.S. government has designated Kareem as a terrorist target
approved for lethal force.

     Kareem argues that the complaint’s allegations regarding
his proximity to five missile strikes over a three-month period
in Syria in 2016 make it plausible that the U.S. government has
                                   12
targeted him for lethal force. The defendants, on the other hand,
argue that Kareem lacks standing because no facts plausibly
establish (1) that the five missile strikes were attributable to the
United States or (2) that the five missile strikes specifically
targeted Kareem. We agree with the defendants. Kareem’s
allegation that the United States has targeted him for lethal
action “stops short of the line between possibility and
plausibility.” Twombly, 550 U.S. at 557.

     Kareem does not and could not plausibly dispute the basic
facts that, in the summer of 2016, the Syrian civil war involved
numerous factions, including pro-Assad government forces,
anti-Assad opposition groups, Kurdish factions, the Islamic
State (ISIS) and al-Qaeda-linked fighters. See Cong. Rsch.
Serv., RL33487, Armed Conflict in Syria: Overview and U.S.
Response 9–11 (June 20, 2017).7 In addition, foreign

     7
       It is well-settled that we may consider materials outside the
pleadings to determine our jurisdiction. Haase v. Sessions, 835 F.2d
902, 908 (D.C. Cir. 1987) (court may “undertake an independent
investigation to assure itself of its own subject matter jurisdiction” in
considering standing under Rule 12(b)(1)). In so doing at the motion
to dismiss stage, we “must still ‘accept all of the factual allegations
in [the] complaint as true.’” Jerome Stevens Pharm., Inc. v. FDA,
402 F.3d 1249, 1253–1254 (D.C. Cir. 2005) (alteration in original)
(quoting United States v. Gaubert, 499 U.S. 315, 327 (1991)). We
may also take judicial notice of “‘a fact that is not subject to
reasonable dispute’ if it either ‘is generally known within the trial
court’s territorial jurisdiction’ or ‘can be accurately and readily
determined from sources whose accuracy cannot reasonably be
questioned.’” Hurd v. District of Columbia, 864 F.3d 671, 686 (D.C.
Cir. 2017) (quoting Fed. R. Evid. 201(b)). We take judicial notice of
facts regarding the Syrian conflict that Kareem’s complaint does not
dispute because they are generally known and can be readily
determined from reliable sources, such as the Congressional
Research Service and State Department reports. See Williams v. Lew,
819 F.3d 466, 473 (D.C. Cir. 2016) (taking judicial notice of agency
                                13
governments, including Russia, Iran, Turkey and the United
States, were providing direct military assistance to different
factions at the time. Id. at 11.

    Nor is there any dispute that Idlib City and Aleppo, the
areas where Kareem alleges the five airstrikes occurred, were
major battlefields in the Syrian conflict during the summer of
2016. Specifically, Idlib City, the site of OGN’s office and of
two of the alleged airstrikes, was captured by anti-Assad forces
with the support of al-Qaeda-linked fighters in 2015. Id.
Hostilities between the Syrian government and opposition
forces continued in the area throughout 2016.

     Similarly, Aleppo, Syria’s then-most populous city, was
the center of intense battles throughout the summer of 2016.
The Syrian government cut off access to opposition-held
eastern Aleppo in July 2016, only for al-Qaeda linked fighters
to retake territory in the southwest of the city and create an
access point to besieged eastern Aleppo in August 2016. See
Carla E. Humud et al., Cong. Rsch. Serv., RL33487, Armed
Conflict in Syria: Overview and U.S. Response 8 (Sept. 28,
2016). Then, in September 2016, “Syrian and Russian forces
began an intense aerial bombardment of opposition-held areas
of eastern Aleppo.” Id. at 8–9.

     Unquestionably, numerous actors were involved in the
Syrian conflict in the specific areas identified in Kareem’s
complaint during the specific time period the alleged airstrikes
occurred. And the complaint does not contain any factual
allegations that explicitly link the United States to any of the
five alleged airstrikes. In attempting to link the United States
to the five airstrikes, the complaint instead relies primarily on
the assertion that “[d]efendants have admitted that the United

report); Youkhana v. Gonzales, 460 F.3d 927, 932 (7th Cir. 2006)
(taking judicial notice of State Department country report on Iraq).
                                14
States conducts lethal strikes targeted at individuals, using
remotely piloted aircraft, among other weapons.” Compl. at
¶ 55. A general allegation that the United States targets
individuals using drones is plainly insufficient to establish
plausibly that, in a war-torn area of Syria in the summer of
2016, the United States was responsible for five airstrikes in
Kareem’s vicinity and that Kareem was the specific target of
those airstrikes.

     As for specific allegations, the complaint’s description of
the third airstrike comes the closest to alleging U.S.
involvement. It claims that an OGN vehicle “was struck and
destroyed by a drone-launched Hellfire missile.” Id. at ¶ 49.
Although not alleged in the complaint, Kareem’s appellate
brief asserts that a Hellfire missile is “the missile attached to
most armed U.S. drones.” Appellant Br. 9. The defendants
respond that the Hellfire missile system “is employed by
numerous U.S. allies.” Appellees Br. 16. The parties provide
no support for their respective assertions.

     Even assuming arguendo that the United States was the
only actor in Syria using Hellfire missiles in 2016, Kareem’s
allegation nonetheless suffers from two fatal flaws: (1) we
cannot give the allegation material weight because Kareem has
apparently retreated from the assertion in this litigation and (2)
it provides no plausible inference that Kareem was the specific
target of the airstrike. First, the complaint alleges that the third
airstrike involved “a drone-launched Hellfire missile.” But
Kareem’s appellate briefing undermines that factual assertion.
Kareem’s opening brief categorizes this airstrike as coming “in
the form of what appeared to be a Hellfire missile.” Appellant
Br. 9 (emphasis added). And Kareem’s reply brief explains that
Kareem “believed [the third alleged airstrike] was a Hellfire
missile of the type used by the United States because of its
strength and the damage it caused.” Reply Br. 10. At oral
                                 15
argument, Kareem’s counsel conceded the impossibility of
knowing “with any kind of certainty . . . that it was a Hellfire
missile” at this stage of the litigation. Tr. of Oral Arg. at 5:1–
4, Kareem v. Haspel (No. 19-5328) (Nov. 16, 2020).8 Thus, the
allegation that the third airstrike involved a Hellfire missile is
nothing more than a conclusory assertion made on an equivocal
factual basis and is therefore afforded little, if any, weight in
the plausibility analysis. See Iqbal, 556 U.S. at 679 (“[A] court
considering a motion to dismiss can choose to begin by
identifying pleadings that, because they are no more than
conclusions, are not entitled to the assumption of truth.”).

     Moreover, were we to construe Kareem’s conclusory
Hellfire missile allegation as a factual inference based on the
damage from the blast, the further necessary inference that the
missile was attributable to the United States would still be
unreasonable. The United States was not the only actor using
powerful missiles in Syria in 2016. Indeed, Syrian and Russian
forces carried out “an intense aerial bombardment of
opposition-held areas of eastern Aleppo” in 2016. See Carla E.
Humud et al., Cong. Rsch. Serv., RL33487, Armed Conflict in
Syria: Overview and U.S. Response 8 (Sept. 28, 2016).
Specifically, U.S. and European officials “accused Russia of
using bunker-buster bombs and incendiary munitions against
civilians in Aleppo.” Id. at 9 (footnote omitted). Bunker-buster
bombs are “munitions dropped from aircraft that are designed
to penetrate hardened targets or targets buried deep
underground. Such munitions are usually characterized by
relatively large explosive charges, specially reinforced
detonating mechanisms, an[d] precision guidance systems in
order to maximize the probability of destroying particularly

    8
       See also Reply Br. 10 (“It is unclear how any person could
positively identify who launched a missile while it is being fired at
him, or the type of missile launched.”).
                               16
difficult targets.” Id at 9 n.18. Accordingly, the unsupported
Hellfire missile allegation does not provide a plausible basis to
infer that the United States launched the missile described in
the third alleged airstrike.

     Second, Kareem’s factual allegations are insufficient to
establish a plausible inference that the “drone-launched
Hellfire missile” targeted him, even assuming arguendo the
United States launched the missile. As noted, the area
surrounding Aleppo, where the airstrike is alleged to have
occurred, experienced intense battles between the Syrian
government (and its allies) and opposition forces during the
summer of 2016. The complaint contains no allegation that the
airstrike that struck an OGN vehicle on June 26, 2016 was the
only missile to hit the area that day. And Kareem was not the
only person in the vicinity of the airstrike. OGN staff were
present and the missile struck the OGN vehicle, not the pick-
up truck in which Kareem was sitting. Accordingly, the
inference that the alleged “drone-launched Hellfire missile”
specifically targeted Kareem is an unreasonable inference.

     The other four alleged airstrikes suffer from the same fatal
defect—the absence of any plausible inference that they
specifically targeted Kareem. They either targeted OGN’s
office building or hit areas where Kareem was accompanied by
other people. See Compl. at ¶ 47 (“strike hit the OGN
building”); ¶ 48 (“Kareem was with his cameraman . . . . [and]
a local man who owned a supermarket”); ¶ 50 (“OGN [office]
was targeted”); ¶ 51 (“Kareem and three other people from
OGN were driving in Kareem’s car” when a blast occurred
nearby). And there is no allegation that they were the only
people in the area when the airstrikes occurred. Simply put, the
necessary inference that at least one of the alleged airstrikes
was (1) attributable to the United States and (2) specifically
                                 17
targeted Kareem is implausible on the face of the complaint’s
allegations.

     Moreover, Kareem’s factual allegations are “not only
compatible with, but indeed [are] more likely explained by”
attacks carried out by pro-Syrian government actors. Iqbal, 556
U.S. at 680. First, Kareem is part of a news organization
dedicated to providing access to the views of anti-Syrian
government rebels. Second, two of the alleged airstrikes hit the
news organization’s offices. And third, one of the airstrikes
occurred in an area that had recently shifted from Syrian
government control to rebel hands. In its Syria 2016 Human
Rights Report, the United States Department of State noted that
the Syrian government has used “indiscriminate and deadly
force against civilians,” including through “air and ground-
based military assaults.” U.S. Dep’t of State, Syria 2016
Human Rights Report 2 (2017). And the United Nations
Commission of Inquiry on Syria has reported that the Syrian
government “routinely targeted and killed both local and
foreign journalists.”9 Id. at 29. These facts do not eliminate the
possibility that the five airstrikes alleged in the complaint were
attributable to the United States and specifically targeted
Kareem. But they do make the necessary inferences
implausible. To conclude otherwise would indicate that any
person who uses an electronic device, is in the vicinity of
multiple explosions in a war zone and has had some contact
with local militants can plausibly allege that the United States
has targeted him for lethal force. Article III of the United States
Constitution precludes such a result. “No principle is more
fundamental to the judiciary’s proper role in our system of
government than the constitutional limitation of federal-court

     9
      Specifically, according to the State Department, Reporters
Without Borders has estimated that 56 journalists were killed in Syria
between 2011 and September 2016, including seven during 2016. Id.
                               18
jurisdiction to actual cases or controversies.” Simon v. E. Ky.
Welfare Rts. Org., 426 U.S. 26, 37 (1976). Here, “[t]he
complaint . . . simply do[es] ‘not permit the court to infer more
than the mere possibility of misconduct,’ and this is insufficient
to show that” Kareem has the requisite standing. Atherton v.
D.C. Office of Mayor, 567 F.3d 672, 688 (D.C. Cir. 2009)
(quoting Iqbal, 556 U.S. at 679).

    For the foregoing reasons, we vacate the district court’s
dismissal pursuant to the state secrets privilege and remand
with instructions to dismiss the complaint on the ground that
Kareem lacks Article III standing.

    So ordered.